At the time of the service of the writ of arrest on the petitioner in the action for deceit, the action of assumpsit
against the petitioner was pending in the District Court of the Sixth Judicial District, having been continued to enable the petitioner, when he should have been released from imprisonment in that suit, to appear as a *Page 118 
witness in the trial of it. This being so, the petitioner was within the State for the purpose of attending the trial of the action of assumpsit, and was, therefore, not liable to arrest
in another suit. Ellis v. DeGarmo, 17 R.I. 715; Waterman v.Merritt, 7 R.I. 345.
Petition granted.